Opinion by
Walker, J.
At the trial counsel for the parties stipulated that the merchandise was the same in all material respects as that the subject of Pacific Customs Brokerage Co. v. United States (5 Cust. Ct. 146, C. D. 387), which involves certain sticks. The record in that case was incorporated herein. At a later hearing samples of the merchandise in question were received in evidence as collective exhibit 1. On the record presented and following the cited case the claim for free entry under paragraph 1803 was sustained, but the merchandise was held subject to tax under the internal revenue act as amended.